Title: To Thomas Jefferson from Beriah Palmer, Thomas Sammons, and David Thomas, with Jefferson’s Query, 4 November 1803
From: 
To: Jefferson, Thomas


          
            
              
                Sir
              
            
            Washington Novr. 4th. 1803
          
          Although three Commissioners of Bankruptcy has been heretofore appointed in the city of Albany, state of New York; only one of those acts in that capacity, the others haveing accepted appointments under the state government incompatible with the duties of this office—Permit us therefore to recommend Sebastian Visscher and Elisha Dorr as suitable persons to fill these vacancies—
          As we reside in the vicinity of Albany we are enabled to Judge of the propriety of these appointments, and do hope they will meet with your Excellencys approbation—
          
            
              Beriah Palmer
            
            
              Th. Sammons
            
            
              David Thomas
            
          
          
            [Query by TJ:]
            Who are those who have disqualified?
          
        